PER CURIAM.
This matter came on to be heard by the Court upon the petition of the applicant to allow him to file a petition with the Florida Board of Bar Examiners for the purposes of seeking admission to The Florida Bar under the diploma privilege as set forth in his petition filed in this cause November 12, 1962. The petition shall be filed within twenty days from the date of this order and shall be processed with all reasonable speed by the Florida Board of Bar Examiners.
The right to file such petition shall not be construed as determining in any respect the views of this Court upon the merits of the controversy.
It is so ordered.
ROBERTS, C. J., and DREW, THORN-AL, O’CONNELL and CALDWELL, JJ., concur.